Citation Nr: 0723317	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  04-34 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the appellant filed a timely substantive appeal to a 
June 2001 rating decision that reopened but denied a claim of 
entitlement to service connection for residuals of a back 
injury. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri in which the RO found that the 
appellant failed to submit a timely substantive appeal to a 
June 2001 rating decision that reopened but denied a claim of 
entitlement to service connection for residuals of a back 
injury.  The appellant, who had active service from October 
1951 to September 1953, appealed the RO's determination of 
untimeliness to the Board.  Thereafter, the RO referred the 
case to the Board for appellate review.    

The appellant's representative in this case has contended 
that the appellant's January 2003 statement should be viewed 
as a request to reopen his claim in the event that the Board 
finds that it is not a timely substantive appeal.  See June 
2007 informal hearing presentation, p. 2.  In that statement, 
the appellant requested assistance in obtaining additional 
evidence.  In this regard, the Board observes that the 
appellant asked in his January 2003 statement that he be 
afforded a second VA orthopedic examination as he felt that 
the medical doctor who examined him in May 2002 was biased 
against him.  The RO denied this request.  The appellant then 
sent the RO his May 2003 statement in which he sought to 
appeal the RO's denial of a second VA examination.  In doing 
so, the appellant noted that he wanted to pursue having a 
second examination so that he could reopen his claim.  May 
2003 statement in support of claim.  However, the RO sent the 
veteran a second letter in August 2003 notifying that he had 
to submit new and material evidence to reopen his claim.  
Subsequently, no additional evidence was submitted by the 
appellant.  To the extent that the veteran's representative 
is requesting that the veteran's claim be reopened, this 
matter is referred to the RO for appropriate clarification 
and action.  

This case has been advanced on the Board's docket due to the 
advanced age of the appellant. 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2006).




FINDINGS OF FACT

1.  A substantive appeal to a June 2001 rating decision that 
reopened but denied a claim of entitlement to service 
connection for residuals of a back injury was not received by 
the RO within one year from the date that notification of the 
June 2001 rating decision was mailed to the appellant or 
within sixty days from the date that notification of the 
appellant's Statement of the Case was mailed to him.

2.  A timely request for an extension of the time limit for 
filing a substantive appeal is not of record.  


CONCLUSION OF LAW

Statements submitted by the appellant in January 2003 and May 
2003 were not filed within the time limits mandated by VA 
regulations for the filing of a substantive appeal; 
therefore, neither document constitutes a timely substantive 
appeal to the June 2001 rating decision. 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the appellant seeks service connection for 
residuals of a back injury.  The appellant's claim was 
previously considered and denied in a rating decision dated 
in December 1998.  The RO's denial of service connection was 
affirmed by the Board in November 2000; and the appellant did 
not appeal that decision.  Therefore, that decision became a 
final decision. See 38 U.S.C.A. § 7103(a) (West 2002); 
38 C.F.R. §§ 20.1100(a), 20.1104 (2006).  

The appellant requested that his claim for residuals of a 
back injury be reopened in April 2001. See April 2001 
statement in support of claim.  The RO subsequently reopened 
the appellant's claim, but denied service connection on the 
merits in a June 2001 rating decision. June 2001 rating 
decision; June 2002 Statement of the Case.  The appellant was 
notified of that decision via letter dated June 26, 2001. See 
June 2001 letter from the RO to the appellant.  The appellant 
submitted a notice of disagreement to the June 2001 rating 
decision and elected to have a decision review officer 
("DRO") from the RO review his claim. See March 2002 notice 
of disagreement; April 2002 appeal process election form.  
Thereafter, the parties participated in an informal 
conference during which they determined that the appellant 
should be afforded a VA orthopedic examination. See May 2002 
informal conference report.  This examination occurred in May 
2002, after which the VA examiner opined that it was 
impossible to state with any degree of medical certainty 
whether or not the appellant's back condition was related to 
an injury in service. May 2002 VA examination report, p. 2.  
Based upon this medical opinion, the DRO affirmed the denial 
of service connection in a June 2002 Statement of the Case.  
Attached to the June 2002 Statement of the Case was a letter 
addressed to the appellant dated June 14, 2002.  

The June 14, 2002 letter to the appellant informed him of his 
appellate rights in regards to the June 2001 rating decision, 
the need to submit a formal appeal, and the applicable time 
frames pertinent to filing a formal appeal. See June 2002 
letter from the RO to the appellant.  The letter went on to 
state that the appellant should use an enclosed VA Form 9 to 
address (1) the benefit he wanted, (2) the facts of the 
Statement of the Case with which he disagreed, and (3) the 
errors that the appellant believed had been made by the RO.  
The letter also stated that the appellant had to file his 
substantive appeal within 60 days from the date of the letter 
or within the remainder, if any, of the one-year period from 
the date of the letter attached to the June 2001 rating 
decision.  In bold, the letter stated "if we do not hear 
from you within this period, we will close your case."  
Thereafter, the appellant submitted two statements to the RO 
in which he expressed dissatisfaction with his May 2002 VA 
examination. See January 2003 and May 2003 statements in 
support of claim.  The question before the Board is whether 
either of these statements constitutes a timely substantive 
appeal to the June 2001 rating decision. 

Pursuant to the relevant regulations, an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
Statement of the Case has been furnished, a timely 
substantive appeal. 38 C.F.R. § 20.200.  A substantive appeal 
consists of a properly completed VA Form 1-9, "Appeal to 
Board of Veterans' Appeals" or correspondence containing the 
necessary information.  Proper completion and filing of a 
substantive appeal are the last actions a veteran needs to 
take to perfect an appeal. 38 C.F.R. § 20.202.  A substantive 
appeal must be filed within 60 days from the date that the 
agency of original jurisdiction mails the Statement of the 
Case to the veteran or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever comes later. 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  If a claimant fails 
to file a substantive appeal in a timely manner, and fails to 
timely request an extension of time, he or she is statutorily 
barred from appealing the RO decision. Roy v. Brown, 5 Vet. 
App. 554, 556 (1993). See also YT v. Brown, 9 Vet. App. 195 
(1996); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992). Cf. 
Rowell v. Principi, 4 Vet. App. 9 (1993).

In this case, the Board finds that neither the appellant's 
January 2003 statement nor his May 2003 statement constitute 
a timely substantive appeal since these documents were 
received by the RO well after the time limit for filing a 
substantive appeal, which, in this case, was August 14, 2002 
(60 days after the issuance of the June 14, 2002 Statement of 
the Case).  There is also no evidence of record indicating 
that the appellant submitted a request for an extension of 
time to file his substantive appeal.  As such, the Board has 
no choice but to agree with the RO's determination that the 
appellant did not submit a timely substantive appeal to the 
June 2001 rating decision.  Therefore, the appellant's appeal 
must be denied.     

As a final note, the Board points out that it is not required 
to discuss the Veterans Claim Assistance Act of 2000 (VCAA) 
with respect to this appeal. See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107.  The VCAA essentially clarifies VA's duty 
to notify claimants of any information that is necessary to 
substantiate a claim for benefits, and codifies VA's duty to 
assist.  Since this case involves pure statutory 
interpretation rather than a factual dispute, the VCAA does 
not apply. See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001), Cf. Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).




ORDER

Neither the appellant's January 2003 statement nor May 2003 
statement qualify as a timely substantive appeal to a June 
2001 rating decision that reopened but denied a claim of 
entitlement to service connection for residuals of a back 
injury; therefore, the appeal is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


